Citation Nr: 0824564	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-32 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating than the 10 
percent assigned for chronic low back strain.

2.  Entitlement to a higher initial rating than the 10 
percent assigned for post-traumatic arthritis of the right 
ankle.

3.  Entitlement to a higher initial rating than the 0 percent 
assigned for chronic left ankle strain.

4.  Entitlement to a higher initial rating than the 0 percent 
assigned for chronic sinusitis.



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1982 to July 1985.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing conducted at the RO in August 
2006.  A transcript is of record.  

The Board remanded the appealed claims in October 2006.  The 
case now returns for further review.  The Board had referred 
to the RO, for appropriate action, several claims raised at 
the August 2006 hearing: a claim for service connection for 
residuals of injury to the right shoulder, a request to 
reopen a claim for service connection for a right wrist 
disorder, and a claim on a secondary basis for service 
connection for migraine headaches.  These matters are again 
referred to the RO for appropriate action.  

The issues of entitlement to a higher initial evaluations for 
chronic low back strain, post-traumatic arthritis of the 
right ankle, and chronic left ankle strain are herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required on the part of the appellant.



FINDINGS OF FACT

1.  For the rating interval from November 14, 2003, through 
December 26, 2006, the veteran's sinusitis was manifested by 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  For that time period, the veteran's 
sinusitis was not manifested by any incapacitating episodes 
of sinusitis per year requiring prolonged antibiotic 
treatment.

2.  For the rating interval beginning December 27, 2006, the 
veteran's sinusitis has not been manifested by any 
incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment, and has not been manifested 
by more than two non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.



CONCLUSIONS OF LAW

1.  For the rating interval from November 14, 2003, through 
December 26, 2006, the criteria for an evaluation of 10 
percent, but no higher, for sinusitis have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.97, 
Diagnostic Code 6511 (2007).

2.  For the rating interval beginning on December 27, 2006, 
the criteria for a compensable evaluation for sinusitis have 
not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.14, 4.97, Diagnostic Code 6511 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(herein, the RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if complete notice is not provided until after the 
initial adjudication, such a timing error can be cured by 
subsequent complete VCAA notice, followed by readjudication 
of the claim, as in a statement of the case (SOC) or a 
supplemental SOC (SSOC).  Mayfield; Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  However, these 
requirements are not applicable to initial rating claims, 
such as the veteran's claim for a higher initial rating for 
sinusitis.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In the present case, the notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence the nature and severity of his sinusitis.  
The RO issued a VCAA notice letter in November 2003 
addressing the veteran's claims including for service 
connection for a sinus condition, prior to the initial rating 
in March 2004 granting service connection for chronic 
sinusitis.  A further VCAA letter in November 2006 addressed 
the appealed claim for a higher initial evaluation for 
chronic sinusitis, and was followed by re-adjudication of the 
claim by a SSOC in February 2008.  These letters effectively 
satisfied all three notice requirements of the VCAA.  The 
letters informed of the evidence required to substantiate the 
claim for service connection, as well as the claim for a 
higher initial rating.  See 38 C.F.R. Part 4.  They also 
informed what evidence VA would seek to provide and what 
evidence the veteran was expected to provide.  Also by these 
letters, the veteran was requested to inform of any 
additional evidence pertinent to his claims.  He was also 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
These Dingess elements of notice were not afforded the 
veteran prior to the RO March 2004 rating action granting 
service connection for chronic sinusitis and assigning an 
initial noncompensable rating, but the applicable Dingess 
elements of disability rating and effective date were address 
by the November 2006 VCAA letter, prior to the RO's 
readjudication of the initial rating for chronic sinusitis by 
a SSOC in February 2008.  The Board accordingly finds that 
there was ultimately no prejudice in this case resulting from 
the initial failure to address these Dingess elements.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service clinical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The November 2003 and November 2006 VCAA letters requested 
that the veteran advise of any VA and/or private medical 
sources of evidence pertinent to his claims, and to provide 
necessary authorization to obtain those records.  The letters 
also requested evidence and information about treatment after 
service, in support of the claims.  The veteran did not 
inform of pertinent private treatment, but records of VA 
treatment were obtained and associated with the claims file.  
The veteran was informed, by the appealed rating action as 
well as by an SOC and an SSOC, of evidence obtained in 
support of his claim, and thus by implication of evidence not 
obtained.  

VA examination and treatment records have been obtained and 
associated with the claims file.  There is no indication that 
pertinent VA records have not been obtained.  All records 
received were associated with the claims folder, and again, 
the veteran was duly informed of records obtained in 
furtherance of his claims, and thus by implication of records 
not obtained.  The veteran was adequately informed of the 
importance of obtaining all relevant records.  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims here adjudicated.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran was afforded VA examinations in furtherance of 
his claim for a higher initial evaluation for chronic 
sinusitis, in February 2004, December 2006, and January 2008, 
with review of the pertinent evidence.  Upon reviewing the 
claims folder, the Board finds that other clinical evidence 
of record is supportive of the reported clinical findings 
upon these examinations.  The Board finds these VA 
examinations to be adequate for purposes of the present 
determination as to claim for a higher initial rating for 
chronic sinusitis.  

The veteran and his authorized representative have addressed 
the appealed claims by written submissions as well as by 
testimony and statements provided at the Board hearing before 
the undersigned Veterans Law Judge at the RO in August 2006.  
They have not voiced a desire to further address the claim 
here adjudicated.

The Board remanded the claim in October 2006 for a 
contemporaneous VA examination to address the veteran's 
chronic sinusitis.  The Board is also satisfied that 
development requested in that remand has been satisfactorily 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert granted 
(U.S. June 16, 2008) (No. 07-1209).  Here, the claimant has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in again remanding the matters here adjudicated for yet more 
development.  Such remands would result in unnecessarily 
imposing additional burdens on VA, with no additional 
benefits flowing to the veteran.  The United States Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


II.  Claim for a Compensable Initial Rating for
Chronic Ethmoid Sinusitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2007).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's conditions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support claims by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Here, the Board has duly considered the veteran's lay 
statements, including as presented in hearing testimony and 
statements submitted as well as those made to VA examiners 
and treating physicians.  The Board looks to the veteran's 
statements as supported by more objective indicia of 
disability, including observable symptoms of sinusitis in 
this case.  

Upon VA examination in February 2004, the veteran reported 
difficulties with his sinuses causing interference with 
breathing through his nose, as well as nasal discharge with 
infection.  He denied shortness of breath, but reported past 
treatment with antibiotics, decongestants, nasal steroids, 
prednisone, and Motrin.  He elaborated that he had five to 
six sinusitis infections per year, with associated sinus pain 
including pain and pressure in the teeth, and headaches 
lasting two to three days until antibiotic treatment.  He 
added that the sinus infections caused post-nasal drip with 
hoarseness at times.  However, he denied incapacitation due 
to his sinusitis.  

At the examination, the veteran also reported having seasonal 
allergies, as well as nasal congestion and sneezing during 
damp weather and when exposed to molds.  The examiner found 
80 to 90 percent nasal obstruction bilaterally, with crusting 
and yellow discharge, boggy turbinates with +3 to +4 edema, 
and tenderness in the maxillary sinuses.  The examiner also 
noted +3 enlarged tonsils.  The examiner assessed chronic 
sinusitis.  

Upon VA sinus examination in December 2006, the veteran 
reported having acute sinus infection approximately one to 
two times per year, treated on each occasion with an 
antibiotics course of approximately two weeks.  He complained 
of daily interference with breathing through the nose, but 
denied sinus pressure, and reported having purulent discharge 
only during periods of acute infection.  There was no 
dyspnea, and no nasal regurgitation.  The veteran also 
reported allergy attacks with multiple allergy triggers as 
well as effects from weather changes.  Allergy symptoms 
included sneezing, itchy eyes, watery nose, post-nasal drip, 
and scratchy throat, as well as eustachian tube dysfunction 
and pressure.  

The examiner found nasal turbinates showing +1 to +2 edema 
with slight erythema but no crusting, and 30 to 40 percent 
nasal obstruction bilaterally, though without tenderness, 
purulent discharge, and crusting.  The examiner assessed 
allergic and vasomotor rhinitis and slight nasal-septal 
deviation, but not sinusitis.  


At the veteran's most recent VA examination in January 2008, 
the examiner (the same examiner from December 2006) reviewed 
the claims folder, including past treatments, and again 
assessed allergic and vasomotor rhinitis but not sinusitis.  
Upon physical evaluation, that examiner found partial 
bilateral nasal obstruction and a slightly deviated nasal 
septum, but no sinus tenderness, no yellow or green mucous to 
indicate infection, and no purulent discharge or crusting.  

At that examination, the veteran reported using saline nasal 
spray, antihistamines, decongestant sprays, and steroid nasal 
spray.  He added that he had approximately one to two acute 
sinus infections per year which he treated with a course of 
antibiotics, denying chronic sinus infections.  He reported 
having slight sinus pressure on the day of examination, and 
added that he had daily interference with breathing through 
the nose.  He also reported that he had increased nasal 
congestion and a runny nose with weather changes.  He did 
report periodic allergy symptoms including sneezing, watery 
eyes, post-nasal drip, and sore throat, as well as eustachian 
tube dysfunction and pressure, adding that his allergy 
symptoms were year-round and occurred weekly.  However, he 
denied purulent discharge or shortness of breath.  

Of note, the veteran contended at the examination that he was 
disabled, with chronic fatigue.  He further reported that he 
had difficulty using his C-Pap mask due to nasal congestion, 
and that in the past six months he had begun using Afrin 
nasal spray.  He added that he took non-steroidal anti-
inflammatory drugs for sinus headaches, with minimal relief.  

Recent treatment records do document at least one acute 
sinusitis episodes.  The veteran received treatment for an 
sinusitis episode in April and May of 2006.  Upon treatment 
in April 2006, he complained of acute sinus infection pain 
and headache.  Upon treatment assessment in May 2006, the 
examiner observed the left external ear canal injected and 
the left tympanic membrane injected with a whitish puntate 
area.  However, there was then no sinus pain or pressure, 
though the veteran had a productive cough.  Nasal secretions 
were clear.  Treatment for frequent or severe sinusitis 
episodes are not reflected in treatment records, despite the 
presence of numerous treatment records within the claims 
folder reflecting treatment over the rating period for 
multiple other conditions, including arthritis of multiple 
joints, morbid obesity, and chronic pain not associated with 
the veteran's sinusitis.  

The veteran's sinusitis is appropriately rated under 
38 C.F.R. § 4.97, Diagnostic Code 6511, for chronic ethmoid 
sinusitis (all sinusitis is rated under the same criteria).  
Under that code, where the sinusitis is detectable by X-ray 
only, a zero percent evaluation is assigned.  Where the 
evidence demonstrates one or two incapacitating episodes of 
sinusitis per year that require prolonged (lasting four to 
six weeks) antibiotic treatment or; three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting, a 10 
percent evaluation is warranted.  For a 30 percent rating, 
the evidence must demonstrate three or more incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment, or more 
than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  For purposes of these rating criteria, an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  

Base on the veteran's initial examination for sinusitis in 
February 2004, the criteria for a 10 percent evaluation 
appear to be met, based on his reported frequency of sinus 
infections per year with associated symptoms including 
headaches, pain, purulent discharge, or crusting.  Statements 
made by the veteran at his August 2006 hearing are also 
fairly consistent with this level of disability.  However, 
upon the treatment in April and May of 2006, lessened 
symptoms are observed by the examiner, without sinus 
tenderness or purulent discharge or crusting.  Upon his more 
recent VA examinations in December 2006 and January 2008, 
symptoms are still less, with lessened and less frequent 
symptoms of sinusitis reported by the veteran both 
historically and currently, inclusive of only one to two 
acute episodes of sinusitis per year of less severe, acute 
sinus infection.  Lessened symptoms reflective of rhinitis 
but not sinusitis are observed by the examiner in 2006 and 
2008.  Over the entire rating interval, there are neither 
reported nor shown incapacitating episodes, or episodes 
requiring prolonged antibiotic treatment.

Based upon the foregoing, the Board finds that the 
evidentiary record preponderates in favor of a grant of a 10 
percent evaluation for the veteran's chronic sinusitis for 
the interval up to the VA examination in December 2006, based 
on the evidence of frequency and severity of episodes of 
sinusitis more nearly approximating the criteria for a 10 
percent evaluation than those for a zero or 30 percent 
evaluation.  However, beginning from that December 27, 2006, 
date of examination, the evidence sufficiently establishes a 
lesser disability more nearly approximating the criteria for 
a zero percent evaluation than that for a 10 percent 
evaluation.  

The Board accordingly finds that the preponderance of the 
evidence is against assignment of higher evaluations than 
those found warranted herein, for initial ratings for 
sinusitis, beginning from the November 14, 2003, effective 
date for service connection for that disorder.  No additional 
staging of ratings is warranted.  Fenderson v. West, 12 Vet. 
App 119 (1999).  Further, the preponderance of the evidence 
being against assignment of still higher evaluations, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In making these determinations, the Board has considered and 
relied upon statements by the veteran concerning his 
symptoms, as well as upon findings and conclusions of medical 
practitioners regarding which symptoms are attributable to 
sinusitis, as contrasted with symptoms attributable to other 
conditions including allergic and vasomotor rhinitis.  
Espiritu; cf. Jandreau.  


ORDER

For the rating interval from November 14, 2003, through 
December 26, 2006, a 10 percent evaluation is granted for the 
veteran's service-connected chronic sinusitis, subject to the 
law and regulations governing the payment of monetary awards.

[Continued on Next Page]


For the rating interval beginning December 27, 2006, a 
compensable rating for the veteran's service-connected 
chronic sinusitis is denied.


REMAND

The veteran was afforded a VA examination in January 2008 to 
address the nature and severity of his low back and right and 
left ankle disorders, pursuant to October 2006 Board remand 
instructions.  That examiner noted that X-rays of these parts 
were recently obtained in the private sector, but these X-
rays or X-ray reports were unavailable to the examiner for 
review.  The examiner expressly noted that he "would be more 
than happy" to review these X-ray reports in furtherance of 
an assessment of the claimed disorders, and suggested that 
"X-ray studies or tests [were] necessary to provide an 
informed diagnosis and opinion about the current severity of 
the veteran's low back, right ankle, and left ankle."  

The examiner thus strongly suggests that a fully informed 
assessment of these claimed disorders of the low back and 
right and left ankles requires review of these recent X-rays.  
Accordingly, remand is in order to obtain these private X-ray 
reports and for the January 2008 VA examiner to review those 
records and prepare an addendum to his January 2008 
examination report.  Should those private X-rays be 
unavailable, further X-rays should be requested, again for 
review by the January 2008 examiner and preparation of an 
addendum to the January 2008 examination report.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, the RO should request recent 
records of treatment and evaluation of the 
veteran, both VA and private, but in 
particular should request those private 
records which include recently obtained X-
rays of the veteran's low back and ankles.  
All records and responses received should 
be associated with the claims file.  

2.  If these records of X-rays of the low 
back and left and right ankles cannot be 
obtained, then new X-ray examinations of 
these parts should be obtained.  

3.  Thereafter, the claims folder with 
these newly obtained records, including of 
X-ray records, should be provided to the 
VA examiner who conducted the January 2008 
VA examination of the veteran's low back 
and ankles.  That examiner should then be 
asked to prepare an addendum to his 
January 2008 examination report, 
addressing the nature and severity of the 
veteran's disorders of the low back and 
left and right ankles, including as 
informed by these newly obtained records.  

4.  If the VA examiner who conducted the 
January 2008 examination is unavailable, 
then the veteran should be afforded 
another VA examination to address the 
nature and severity of his service-
connected chronic low back strain, post-
traumatic arthritis of the right ankle, 
and chronic left ankle strain.  The claims 
file with the newly obtained records must 
be provided to the examiner for review.  
Any necessary additional tests and studies 
should be conducted.  The examiner should 
then address the current nature and 
severity of the low back and bilateral 
ankle disabilities.  

5.  The RO should then readjudicate the 
remanded claims.  Staged ratings should be 
considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any of the claims are 
not granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case, and afford the 
veteran and his representative the 
appropriate period to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


